DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 10-19.

Allowable Subject Matter
Claims 1-9, 20 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein the doped region includes a first sub-region having a first doping concentration and a first maximum depth in the semiconductor body, and a second sub-region having a second doping concentration and a second maximum depth in the semiconductor body, and wherein at least one of the second doping concentration and the second maximum depth has a respective value which is higher than a value of the first doping concentration and, respectively, the first maximum depth, the metal layer being in electrical contact with the source terminal exclusively through said second sub-region, the metal layer being in direct physical contact with the source terminal at only the second sub-region of the source terminal.

The following is the reason for allowance of claim 20, pertinent arts do not alone or in combination disclose: an insulating layer on the first sub-region of the doped region,

wherein at least one of the second doping concentration and the second maximum depth has a respective value which is higher than a value of the first doping concentration and, respectively, the first maximum depth, and the metal layer extends in direct contacts with the second sub-region of the doped region from a first lateral edge of the insulating layer to a second lateral edge of the insulating layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubo (US Patent No. 5463241), Uehara et al (US Pub No. 20170077285), Kono et al (US Pub No. 20110057202), Tagami et al (US Pub No. 20030218210), Ohse et al (US Pub No. 20180138274), Uehara (US Pub No. 20170271442).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALI NARAGHI/Examiner, Art Unit 2895